UNITD STATE DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN, 4 courts

EASTERN DISTRICT - Wie

 

FILED
21 NAR 1G P59
Terrence Fitch eg ASAT
Petitioner,
vs. | NOTICE OF MOTION

TOTHECOURT ‘+

Sarah Monahan 2 1 -€-035 9

Respondent

 

 

Notice of Motion to Transfer Custody Matter

Being duly sworn under penalty of perjury, deposes and says:

1. Terrence Fitch, in Propria Persona to Notice to Motion to transfer the matter to a court
of competant jurisdiction.

2. [hereby file a motion to move this court to transfer my custody matter to be heard by
a article 3. judicial offer who will hear all arguments within the due process
protection.

3, Itis my opinion is that I will not have a fair trial in this court. I have a constitutional
right to be a parent and to protect my offspring.

4, At this time, I see no other alternative in that you can no longer be a part of my case.

5. Transfer my custody to appropriate and competent jurisdiction. Anything else will

result in me filing a lawsuit claim against you for the deprivation of rights.

Argument

Case 2:21-cv-00358-LA Filed 03/19/21 Page 1of4 Document 2
21-6-0358

 

STATE OF CIRCUIT COURT MILWAUKEE, COUNTY
WISCONSIN FAMILY COURT =—_US. DISIR
BRANCH EASTERN TED
A MAR Te PO
oe COURT
STATE OF WISCONSIN Case No. 17PA004443
In Re SARAH M. MONAHAN
IDV\KID Case No. 7247693
Petitioner,
VS.
NOTICE OF MOTION
TERRENCE J. FITCH TO THE COURT
Respondent

 

 

Notice of Motion to Transfer Custody Matter

Being duly sworn under penalty of perjury, deposes and says:

1. Terrence Fitch, in Propria Persona who is wrongfully accused, (hereinafter,
“ACCUSED”) and is alledgedly named in the above as TERRENCE J. FITCH,
Respondent moves this Court\Tribunal (hereinafter, “COURT”) to Notice to Motion to
transfer the matter to a court of competant jurisdiction.

2. Thereby file a motion to move this court to transfer my custody matter to be heard by
a article 3 judicial offer who will hear all arguments within the due process
protection.

3, Itis my opinion is that I will not have a fair trial in this court. I have a constitutional
right to be a parent and to protect my offspring.

4, At this time, I see no other alternative in that you can no longer be a part of my case.

Case 2:21-cv-00358-LA Filed 03/19/21 Page 2 of 4 Document 2

 

Fee Renee ne I RIMS ennai:
5. Transfer my custody to appropriate and competent jurisdiction. Anything else will

result.in me filing a lawsuit claim against you for the deprivation of rights.

Argument

Case law

U.S. Supreme Court

Santosky v. Kramer, 455 U.S. 745 (1982)
No. 80-5889

Argued November 10, 1981

Decided March 24, 1982

455 U.S. 745

(a) The fiindamental liberty interest of natural parents in the care custody, and
management of their child is protected by the Fourteenth Amendment, and does not
evaporate simply because they have not been model parents or have lost temporary
custody of their child to the State. A parental rights termination proceeding interferes
with that fundamental liberty interest. When the State moves to destroy weakened
familial bonds, it must provide the parents with fundamentally fair procedures. Pp.
455 U. S. 752-754.

b) The nature of the process due in parental rights termination proceedings turns. on a
balancing of three factors: the private interests affected by the proceedings; the risk of
error created by the State's chosen procedure; and the countervailing governmental
interest supporting use of the challenged procedure. Mathews v. Eldridge, 424 U. S.

319, 424 U. S. 335. In any given proceeding, the minimum standard of proof tolerated

Case 2:21-cv-00358-LA Filed 03/19/21 Page 3 of 4 Document 2

 
by the due process requirement reflects not only the weight of the public and private

interests affected, but also a societal judgment about how the risk of error should be

distributed between the litigants. The minimum standard is a question of federal law

which this Court may resolve. Retrospective case-by-case review cannot preserve

fundamental fairness when a class of proceedings is governed by a constitutionally

defective evidentiary standard. Pp. 455 U. S. 754-757.

(STATE of WISCONSIN)
(COUNTY OF MILWAUKEE) ss.

 

Notary Public

 

LEONIDA IPCHJA

 

State of Wisconsin

 

Siete of County of VULNS

Subscribed and Swom before me on... 2

tale’ Ou
(Notary Sighathrey/

(Date)

 

Respectfully submitted,
A Z-Jo-9 age
ae

 

“Terrence Fitch In Propria Persona who is
allegedly the ACCUSED, wrongfully -
named TERRENCE J. FITCH,
Respondent. All Rights.Reserved pursuant
to UCC-1-308.

Case 2:21-cv-00358-LA Filed 03/19/21 Page 4 of 4 Document 2

 
